Name: COMMISSION REGULATION (EC) No 2367/96 of 12 December 1996 on the issuing of export licences for fruit and vegetables without advances fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  trade policy;  international trade;  tariff policy
 Date Published: nan

 No L 323/4 EN Official Journal of the European Communities 13 . 12. 96 COMMISSION REGULATION (EC) No 2367/96 of 12 December 1996 on the issuing of export licences for fruit and vegetables without advances fixing of the refund Whereas as a consequence a reduction coefficient should be fixed for quantities applied for licences without advance fixing of the refund applied for between 1 October and 24 November 1996 in the case of table grapes and a rate of refund which is lower than the indic ­ ative rate should be fixed for tomatoes, hazelnuts in shell , walnuts in shell , lemons and apples, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), and in particular Article 7 thereof, Whereas, under Article 7 of Regulation (EC) No 2190/96, Articles 5 and 6 of Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables (2), as last amended by Regulation (EC) No 2702/95 (3), continue to apply to licences without advance fixing as referred to in Article 5 thereof that are applied for in respect of consignments for which the export declaration is accepted before 25 November 1996; Whereas Commission Regulation (EC) No 1 832/96 (4), as amended by Regulation (EC) No 21 10/96 Q, fixes the indicative quantities laid down for the issue of export licences other than those requested in the context of food aid; Whereas, in the light of information now available to the Commission, the indicative quantities have been exceeded in the case of tomatoes, hazelnuts in shell , walnuts in shell , lemons, apples and table grapes; whereas, further ­ more, in the case of table grapes the quantities in respect of which licences without advance fixing can be applied for have been exhausted until July 1997; HAS ADOPTED THIS REGULATION: Article 1 The reduction coefficients by which the quantities applied for must be multiplied and the rates of refund applying to export licences without advance fixing of the refund as referred to in Article 5 of Regulation (EC) No 1488/95 and applied for between 1 October and 4 November 1996 shall be as fixed in the Annex hereto . The above subparagraph shall not apply to licences applied for in connection with food-aid operations as provided for in Article 10 (4) of the Agreement on Agri ­ culture concluded during the Uruguay Round of multilat ­ eral trade negotiations . Article 2 This Regulation shall enter into force on 13 December 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 292, 15. 11 . 1996, p. 12 . I1) OJ No L 145, 29 . 6. 1995, p. 68 . (3) OJ No L 280 , 23 . 11 . 1995, p . 30 . (4) OJ No L 243 , 24 . 9 . 1996, p . 17 . (s) OJ No L 282, 1 . 11 . 1996, p. 58 . 13 . 12. 96 EN Official Journal of the European Communities No L 323/5 ANNEX Reduction coefficients for quantities applied for and rates of refund applicable to licences without advance fixing of the refund applied for between 1 October and 24 November 1996 Product Reduction coefficient (quantities) Rate of refund (ECU/tonne net) Tomatoes (no reduction ) 14,35 Shelled almonds (no reduction ) 77,90 Hazelnuts in shell (no reduction ) 46,86 Shelled hazelnuts (no reduction ) 175,60 Walnuts in shell (no reduction ) 109,23 Oranges (no reduction ) 88,60 Lemons (no reduction) 66,26 Table grapes 0,2323 39,00 Apples (no reduction) 44,75 Peaches and nectarines